                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                         BEAUMONT DIVISION


JOSEPH LEE WOYCHESHIN, JR.                             §

VS.                                                    §                CIVIL ACTION NO. 1:19-CV-380

STACEY L. LEBLANC, et al.,                             §

                             ORDER ADOPTING THE MAGISTRATE
                           JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff, Joseph Lee Woycheshin, Jr., an inmate formerly confined at the Hightower Unit

with the Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro
se and in forma pauperis, filed the above-referenced civil rights action pursuant to 42 U.S.C. § 1983

against defendants Senior Warden Stacey L. LeBlanc, Executive Director Bryan Collier, and the

Texas Department of Criminal Justice.

        The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

Court. The Magistrate Judge recommends granting Defendants’ Motion to Dismiss.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.1




        1
         A copy of the Report and Recommendation was returned “undeliverable” with the notation that plaintiff has
been discharged (docket entry no. 16). Plaintiff has failed to update the Court with his current address in
contravention of Local Rule CV-11(d).
                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.

                                     SIGNED this 6th day of April, 2020.




                                                                    ____________________________
                                                                    Michael J. Truncale
                                                                    United States District Judge




                                                2
